
	
		I
		112th CONGRESS
		1st Session
		H. R. 1260
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2011
			Mr. Braley of Iowa
			 (for himself, Mr. Poe of Texas,
			 Ms. Pingree of Maine, and
			 Ms. Slaughter) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on Veterans’
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the preservation by the Department of
		  Defense of documentary evidence of the Department of Defense on incidents of
		  sexual assault and sexual harassment in the military, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Support for Survivors Act.
		2.Preservation of
			 documentary evidence of Department of Defense on incidents of sexual assault
			 and sexual harassment in the military
			(a)Identification
			 of means of preservation
				(1)In
			 generalThe Secretary of Defense shall, in consultation with the
			 Secretary of Veterans Affairs, identify the most appropriate and effective
			 means for the preservation by the Department of Defense of documentary evidence
			 of the Department on covered incidents of sexual assault and sexual harassment
			 during the life of the victims of such incidents. The means so identified shall
			 be a single means that is used uniformly by all the military
			 departments.
				(2)Documentary
			 evidenceFor purposes of this section, documentary evidence on
			 covered incidents of sexual assault and sexual harassment means the
			 following:
					(A)All forms,
			 reports, or other documents, whether in paper or electronic form, currently
			 generated by the Department of Defense at the time of, or otherwise in
			 connection with, a report or allegation regarding a covered incident of sexual
			 assault or sexual harassment.
					(B)Such other form,
			 report, or document as may be established by the Secretary of Defense, in
			 consultation with the Secretary of Veterans Affairs, for purposes of compliance
			 with the requirements of this section as a result of the work of the joint task
			 force under paragraph (6).
					(3)Requirements for
			 means identifiedThe means for the preservation of documentary
			 evidence identified under this subsection shall ensure the following:
					(A)The preservation
			 by the Department of Defense of documentary evidence of the Department on
			 covered incidents of sexual assault and sexual harassment during the life of
			 the victims of such incidents.
					(B)The full
			 protection of the privacy of the victims, including, where applicable, the
			 preservation of the nature of the documentary evidence as restricted or
			 unrestricted.
					(C)Lifetime access of
			 the victim to the documentary evidence, whether or not while a member of the
			 Armed Forces, including for purposes of the submittal or development of a claim
			 for benefits from the Department of Veterans Affairs and for use in a criminal
			 or civil proceeding in connection with a covered incident of sexual assault or
			 sexual harassment.
					(D)On-going access by
			 the Department of Defense to the documentary evidence (with personal
			 identifying information redacted in the case of restricted reports) for
			 purposes of research, reporting, and training by the Department regarding
			 incidents of sexual assault and sexual harassment and for such other purposes
			 as the Secretary of Defense considers appropriate.
					(E)On-going access by
			 the Department of Veterans Affairs to the documentary evidence for purposes of
			 assisting an individual in the submittal or development of a claim for benefits
			 from the Department, but only if the individual expressly authorizes such
			 access by the Department for such purposes.
					(4)Method of
			 preservationThe means for the preservation of documentary
			 evidence identified under this subsection shall provide for the preservation of
			 such evidence in digitized, electronic form.
				(5)Utilization of
			 current means of preservationThe means for the preservation of
			 documentary evidence identified under this subsection may utilize or
			 incorporate elements of databases or other means of document preservation
			 currently employed by the Department of Defense, subject to the requirements of
			 this subsection.
				(6)Joint task force
			 on superseding form
					(A)In
			 generalThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall establish a joint task force for purposes of recommending to the
			 Secretary of Defense whether or not to establish under paragraph (2)(B) a form,
			 report, or document to be generated by the Department of Defense in lieu of the
			 forms, reports, and documents described in paragraph (2)(A). The task force
			 shall be composed of officers and employees of the Department of Defense and
			 the Department of Veterans Affairs appointed to the task force by the Secretary
			 of Defense and the Secretary of Veterans Affairs, as applicable.
					(B)ReportThe
			 joint task force shall submit to the Secretary of Defense and the Secretary of
			 Veterans Affairs a report setting forth the recommendation of the task force
			 under subparagraph (A). If the recommendation is to establish a form, report,
			 or document, the report shall include a proposal for such form, report, or
			 document.
					(7)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to Congress a report on the means for the preservation
			 of documentary evidence in covered incidents of sexual assault and sexual
			 harassment identified under this subsection. The report shall set forth the
			 following:
					(A)A comprehensive
			 description of the means for the preservation of documentary evidence
			 identified under this subsection.
					(B)A description of
			 the work of the joint task force under paragraph (6), including the form,
			 report, or document, if any, to be established under paragraph (2)(A) as a
			 result of such work.
					(C)A plan for the
			 implementation of the means so identified by the Department of Defense.
					(D)Such
			 recommendations for additional legislative or administrative action as the
			 Secretary considers appropriate.
					(b)Implementation
			 of identified means of preservation
				(1)In
			 generalThe Secretary of Defense shall provide for the
			 implementation by the military departments of the means for the preservation of
			 documentary evidence on covered incidents of sexual assault and sexual
			 harassment identified under subsection (a) by not later than 18 months after
			 the date of the enactment of this Act. If the Secretary establishes a form,
			 report, or document under subsection (a)(2)(B), the means so implemented shall
			 provide for the preservation of such evidence utilizing such form, report, or
			 document.
				(2)Interim
			 meansIf the means for the preservation of documentary evidence
			 identified under subsection (a) is not fully implementable by the deadline
			 specified in paragraph (1), the Secretary shall implement such means to the
			 extent practicable, but may utilize additional appropriate means for the
			 preservation of such evidence (including the preservation of such evidence in
			 paper form) on an interim basis pending the full implementation of such
			 means.
				(3)ReportsNot
			 later than one year after the completion of the implementation of the means for
			 the preservation of documentary evidence by the military departments under
			 paragraph (1), and every year thereafter for the next two years, the Secretary
			 of Defense shall submit to Congress a report on the implementation of the means
			 for the preservation of documentary evidence. Each report shall set forth the
			 following:
					(A)A current
			 description and assessment of the implementation by the military departments of
			 the means for the preservation of documentary evidence.
					(B)For the one-year
			 period ending on the date of such report, the following:
						(i)In
			 consultation with the Secretary of Veterans Affairs, a statement of the number
			 of individuals who sought documentary evidence preserved by such means for the
			 submittal or development of a claim for benefits from the Department of
			 Veterans Affairs.
						(ii)A
			 description and assessment of efforts to inform members of the Armed Forces
			 regarding the preservation of documentary evidence on covered incidents of
			 sexual assault and sexual harassment and of means for accessing evidence so
			 preserved.
						(C)Such
			 recommendations for additional legislative or administrative action as the
			 Secretary of Defense considers appropriate.
					(c)DefinitionsIn
			 this section:
				(1)The term
			 covered incident of sexual assault or sexual harassment means an
			 incident of sexual assault or sexual harassment in which a member of the Armed
			 Forces is the victim.
				(2)The term
			 sexual assault means the following:
					(A)Rape.
					(B)Sexual
			 assault.
					(C)Any other sexual
			 misconduct covered by section 920 of title 10, United States Code (article 120
			 of the Uniform Code of Military Justice).
					(D)Sodomy.
					(E)Any other
			 intentional sexual contact, characterized by use of force, threats,
			 intimidation, abuse of authority, or when the victim does not or cannot
			 consent.
					(F)Any other unwanted
			 sexual contact that is aggravated, abusive, or wrongful, including unwanted and
			 inappropriate sexual contact.
					(G)Any attempt to
			 commit an act specified in subparagraphs (A) through (F).
					(3)The term
			 sexual harassment means sexual discrimination that involves
			 unwelcome sexual advances, requests for sexual favors, or other verbal or
			 physical conduct of a sexual nature when—
					(A)submission to or
			 rejection of such conduct is made either explicitly or implicitly a term or
			 condition of a person's service, pay, or retention or promotion in the Armed
			 Forces;
					(B)submission to or
			 rejection of such conduct by a person is used as a basis for decisions
			 affecting the person's service, pay, or retention or promotion in the Armed
			 Forces; or
					(C)such conduct
			 interferes with a person's performance of duty in the Armed Forces or creates
			 an intimidating, hostile, or offensive environment for the performance of such
			 duty.
					
